Citation Nr: 0117440	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for missing teeth.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
January 1956.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

2.  There is no medical indication that the teeth extracted 
in service are not replaceable.

3.  The veteran did not apply for dental treatment until many 
years after his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.381, 17.161 (1997 
and 2000).

2.  Service connection for missing teeth for treatment 
purposes is not warranted.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1998); 38 C.F.R. § 17.161 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A copy of a medical examination for release from active duty 
is of record.  A dental examination was not done in 
conjunction with that examination.  No other service medical 
records are available and the service department has reported 
that they were apparently lost in a fire at the National 
Personnel Records Center.  

On VA dental examination in January 1997 the veteran reported 
that he had several teeth extracted while he was in service.  
He reported that following service he went to a private 
dentist and had extensive work including fixed bridges, 
crowns, and root t canal fillings.  He indicated that his 
teeth were deteriorating and he needed additional dental 
work.  He gave no history of trauma to the face, jaws or 
teeth and there were no signs or symptoms of 
temporomandibular joint dysfunction.  Examination revealed 
that there was no popping or clicking or pain on opening or 
closing the mouth.  Missing teeth were: #1, #2, #3, #4, #13, 
#14, #15, #16, #17, #19, #20, #21, #28 and #29.  There was a 
fixed bridge replacing #28 and #29 with abutments on #27 and 
#30.  Number 30  had deep caries entering the roots 
underneath and was in danger of being lost which would ruin 
the bridge.  A bridge on the left side, which involved #18 as 
an abutment, had come off because caries had virtually 
destroyed the crown of #18.  There was an overdenture 
covering #5, #6, #7, #9, #10, #11 and #12 which had been 
reduced to stubs following root canal fillings.  #8 was a 
whole tooth.  Number 9 had been badly destroyed by caries and 
needed to be extracted.  #5, #6, #7, #8, #10, and #11 needed 
to have the access holes for root canal fillings re-plugged 
with amalgam.  They had been coming loose and caries had 
started in many of them.  #22 and #23 were carious and 
required restoration.  #31 was a retained root and needed 
extraction.  

In a letter dated in November 1999 Calman Kurtzman, D.D.S., 
Dr. P.H., reported that he treated the veteran from 1958 to 
1961.  He stated that he constructed bridgework to replace 
teeth that were extracted while the veteran served in the 
Army from 1954 to 1956.

The veteran testified at a hearing before the undersigned 
member of the Board in February 2001.  He stated that he had 
teeth pulled while he was in service and a few years after 
service he had dental work done which lasted for many years.  
When he needed more dental work he filed his VA claim, but in 
the mean time he had to go ahead and pay a private dentist to 
complete that work.  He testified that he sought service 
connection so he could get future treatment.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(b) (2000).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter.  38 C.F.R. § 3.381(a) (2000).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2000).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2000).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2000).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2000).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f) (2000).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for RO consideration of, and issuance of a 
supplemental statement of the case addressing, the regulatory 
change.  

In this case, there is no basis for compensation for the 
extraction of the veteran's teeth since both the former and 
revised regulations clearly provide that replaceable missing 
teeth are not disabling conditions and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 4.149 (1998) and 62 Fed. Reg. 
8201 (codified at 38 C.F.R. § 3.381 (2000)).  The veteran 
does not have any dental condition due to a combat wound or 
other in-service dental trauma and he was not a POW.  Indeed, 
no dental condition other than replaceable missing teeth and 
carious teeth is shown.  As the replaceable missing teeth and 
carious teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.  See 38 
U.S.C.A. §§ 1110, 1131 (West & Supp. 2000); 38 C.F.R. 
§§ 3.303(b), 3.381(2000).  

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.  

The provisions of 38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 
2000) provide that outpatient dental services and treatment, 
and related dental appliances, will be furnished only for a 
dental condition or disability which is service-connected and 
compensable in degree; or is service-connected, but not 
compensable in degree, if the veteran qualifies under one of 
the categories outlined in subsection (b) of 38 U.S.C.A. 
§ 1712 and in 38 C.F.R. § 17.161 (2000). 

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or, 

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter. 38 
U.S.C.A. § 1712(a)(1),(2) (West 1991 & Supp. 2000).

Under 38 C.F.R. § 17.161 (2000), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991& Supp. 2000); 38 C.F.R. § 17.93 (2000).

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment. 38 C.F.R. 
§ 17.161(a) (2000).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. 
§ 17.161(b)(1) (2000).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2) 
(2000).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (2000).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. 
§ 17.161(d) (2000).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e) (2000).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. 
§ 17.161(f) (2000).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (2000).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h) (2000).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2000).  38 C.F.R. § 17.161(i) (2000).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j) (2000).

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, since the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable 
disability.  As discussed in detail above, the law does not 
provide for service connection for missing teeth for 
compensation purposes in this case.  Thus, the Board finds 
that the veteran is not eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).  

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran's missing teeth 
were the result of combat wounds or other service trauma.  
Thus, the veteran is not eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee.  

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes, as well.  
.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, which, among other things, 
eliminates the well grounded claim requirement, and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  114 Stat. 2096 
(2000).  See also VAOPGCPREC 11-00 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  The Board 
emphasizes, however, that the veteran has been provided 
notice with the basis for the denial of the claim.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, 6 Vet. 
App. at 430.  Thus, any further development consistent with 
the dictates of Veterans Claims Assistance Act of 2000 would 
not result in a different outcome of the matter on appeal.



ORDER

Service connection for missing teeth, for either compensation 
or treatment purposes, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

